UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7152



ROY GAREY LINDSEY,

                                             Plaintiff - Appellant,

          versus

PARKER EVATT, Commissioner, S.C. Department
of Corrections; S. R. WITKOWSKI, Warden, Perry
Correctional Institution; JAN WHITMIRE, Head
Nurse; CHARLES BROCK, Deputy Warden; DR.
BLAND, Head Doctor; DONALD DEASE, Administra-
tor; DR. BURDGE; DR. BEARDEN,
                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. William B. Traxler, Jr., District
Judge. (CA-94-746-10-21BD)


Submitted:   December 19, 1996            Decided:   January 6, 1997

Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit
Judge.

Affirmed by unpublished per curiam opinion.

Roy Garey Lindsey, Appellant Pro Se. Barbara Murcier Bowens, OF-
FICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina; Larry
Cleveland Batson, Robert E. Peterson, SOUTH CAROLINA DEPARTMENT OF
CORRECTIONS, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion accepting the magistrate judge's

recommendation and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. Lindsey v. Evatt, No. CA-
94-746-10-21BD (D.S.C. June 5, 1996). We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid
the decisional process.




                                                          AFFIRMED




                                3